Citation Nr: 1031890	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-37 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 
2007.  Receipt of the Combat Infantryman Badge and the Purple 
Heart are indicated by the record.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the Veteran's claim.

The Veteran separately pursued a claim of entitlement to service 
connection for major depressive disorder.  In the May 2007 rating 
decision, the RO granted service connection for major depressive 
disorder and assigned a 30 percent disability rating, effective 
February 13, 2007.

The United States Court of Appeals for Veterans Claims (Court) 
has recently determined that when a claimant makes a claim of 
entitlement to service connection for a psychiatric disability, 
(s)he is seeking service connection for any acquired psychiatric 
disability regardless of how those symptoms are labeled.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, based on 
the procedural history of this case, the Board finds that the 
current PTSD claim and the major depressive disorder claim are 
separate and distinct.  The Board is therefore adjudicating the 
Veteran's claim of entitlement to service connection for PTSD as 
instructed by the Court in Clemons.

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Waco, Texas, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  
Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by a waiver of local consideration.  
This waiver is contained in the Veteran's claims folder.  See 38 
C.F.R. §§ 19.9, 20.1304(c) (2009).  Furthermore, on remand, the 
Agency of Original Jurisdiction (AOJ) will have an opportunity to 
review this newly submitted evidence before readjudicating the 
claim.  
  
The issue of entitlement to a disability rating in excess 
of 30 percent for service-connected major depressive 
disorder has been raised by the Veteran at the June 2009 
Board hearing, but has not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was promulgated.  See 75 Fed. Reg. 39843 (July 13, 2010).  
The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's PTSD claim was appealed to 
the Board before July 13, 2010 and is being decided thereafter, 
the updated version of the law is applicable.  

When the Board addresses questions or issues that the RO did not 
previously consider, "the Board must secure a waiver from a 
claimant or otherwise determine that there would be no prejudice 
to the claimant by proceeding to adjudicate the question or 
issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Similarly, where the Board considers law not previously 
considered by the RO, the Board is required to notify the 
claimant and indicate that consideration of this law may result 
in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) 
(2009) (requiring Board to "notify the appellant and his or her 
representative" of its intent to consider a law not considered by 
RO, where consideration "could result in denial of the appeal").  
McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version 
of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

During the above-referenced Travel Board hearing in June 2009, 
the Veteran discussed his PTSD and claimed that his symptoms had 
persisted since service.  He also indicated that he attended a 
PTSD class at the Central Texas VA Medical Center.  See the June 
2009 Board hearing transcript, pgs. 4, 8.  Although the Veteran 
indicated that the treatment was "over a year ago," he also 
stated that he could not remember the exact date of the 
treatment.  Id. at pgs, 8, 12.  The most recent treatment records 
from this facility are dated in June 2007.

Accordingly, on remand, the RO or AMC should seek to associate 
all pertinent records from this VA facility.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not actually 
before the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in the 
record").  In light of the foregoing, the Board finds that an 
attempt should be made to identify and associate these records 
with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should notify the Veteran of the 
recent changes to 38 C.F.R. § 3.304(f).  See 
75 Fed. Reg. 39843 (July 13, 2010).

2.	The RO must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment sources.  
Specifically, the RO should request any 
records from the VA outpatient clinic in 
Temple, Texas, since June 2007 pertaining to 
the Veteran's claimed PTSD.  All attempts to 
secure this evidence must be documented in 
the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further action 
to be taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

3.	Thereafter, the claim for entitlement to 
service connection for PTSD must be 
readjudicated by the RO.  If this 
readjudication does not result in a complete 
grant of all benefits sought by the Veteran 
in connection with this claim, the Veteran 
and his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



